 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                            Case No. 1:19-cv-01041-DAD-BAM (PC)
12                       Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                        NOTICE OF VOLUNTARY DISMISSAL
13           v.
                                                        (ECF No. 16)
14    LADESMA, et al.,
15                       Defendants.
16

17          Plaintiff Daniel Lee Thornberry (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 21, 2020, the Court screened Plaintiff’s complaint and granted Plaintiff leave

20   to file a first amended complaint or a notice of voluntary dismissal within thirty (30) days from

21   the date of service of that order. (ECF No. 13.) On February 3, 2020, Plaintiff filed the instant

22   notice of voluntary dismissal. (ECF No. 16.) In his notice, Plaintiff states that he has considered

23   the Court’s screening order, and moves for voluntary dismissal of the instant action. (Id.)

24          “[U]nder Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss his

25   action prior to service by the defendant of an answer or a motion for summary judgment.”

26   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

27   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

28   court order is required, the parties are left as though no action had been brought, the defendant
                                                       1
 1   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

 2   defendant has been served in this action and no defendant has filed an answer or motion for

 3   summary judgment.

 4          Accordingly, this action is terminated by operation of law without further order from the

 5   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 6   motions and deadlines, and close this case.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     February 5, 2020                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
